Citation Nr: 1123227	
Decision Date: 06/17/11    Archive Date: 06/28/11

DOCKET NO.  09-03 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite to the bilateral feet.

2.  Whether new and material evidence has been received to reopen a claim for service connection for residuals of frostbite to the bilateral ears.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1953 to March 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's requests to reopen his claims for service connection for residuals of frostbite to the bilateral feet and ears.  This rating decision also denied his claims for service connection for bilateral lower extremity peripheral neuropathy and a lumbar spine disability.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at an April 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

In April 2011, the Veteran withdrew his claims for an increased initial rating for bilateral hearing loss and tinnitus.  38 C.F.R. §§ 20.202, 20.204(b).  These claims are therefore no longer before the Board for its consideration.

The Veteran submitted additional evidence pertinent to the claim on appeal in April 2011 and subsequent to the issuance of the May 2010 supplemental statement of the case (SSOC).  This evidence was accompanied by a waiver of RO consideration. See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of whether new and material evidence has been received to reopen a claim for service connection for residuals of a frostbite injury to the bilateral ears is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A March 2002 Decision Review Officer (DRO) decision denied the Veteran's claim for service connection for residuals of frostbite in the bilateral feet as the evidence of record did not establish a current condition.

2.  Evidence received since a March 2002 DRO decision denying service connection for residuals of frostbite in the bilateral feet does relate to an element of the claim that was found to be lacking and does not raise a reasonable possibility of substantiating the claim.

3.  The evidence of record does not establish that the Veteran's lumbar spine disability was chronic in service, that it had been continuous since separation from service, that arthritis manifested to a compensable degree within one year of separation from service or that it was etiologically related to service.

4.  The Veteran does not have current bilateral lower extremity peripheral neuropathy.






CONCLUSIONS OF LAW

1.  The March 2002 DRO decision denying service connection for residuals of frostbite in the bilateral feet is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received since the March 2002 DRO decision denying service connection for residuals of frostbite in the bilateral feet is not new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1154(b), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

4.  The criteria for entitlement to service connection for a bilateral lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice in a new and material evidence claim must notify a claimant of the evidence and information (1) that is necessary to reopen the claim and (2) that is necessary to establish entitlement to the underlying benefit.  The VCAA requires, in the context of a claim to reopen, that VA look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Veteran was provided with VCAA notice in an August 2007 letter.  This letter informed him of the evidence required to substantiate his claims for service connection for a back injury and bilateral lower extremity peripheral neuropathy.  In addition, this letter informed him of the evidence required to substantiate his request to reopen his claim for service connection for a bilateral foot disability.   This letter also informed him of what evidence VA would obtain, what evidence he was expected to provide, and of what assistance VA could provide in obtaining evidence.  This letter was provided prior to the initial adjudication of the Veteran's claims.

The Veteran has substantiated his status as a veteran.  The remaining elements of proper Dingess notice were provided in the August 2007 letter, prior to the initial adjudication of the Veteran's claims.

The August 2007 letter also informed the Veteran that his claims to establish service connection for residuals of a frostbite injury to the bilateral feet had been previously denied because there was no evidence of a current disability.  This letter informed him of the need for new and material evidence to reopen this claim, provided regulatory definitions of "new" and "material" and informed him of the bases for the prior denials.  This letter met the duty to notify the Veteran in accordance with Kent.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim(s).  38 U.S.C.A. §5103A; 38 C.F.R. §3.159 I, (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(4).  VA has no duty to provide an examination or obtain a medical opinion prior to reopening a claim that has been finally denied in a prior decision.  38 C.F.R. § 3.159(c)(4)(iii).  

VA has met the duty to assist the Veteran in the development of his claims.  The Veteran's service treatment records and VA treatment records have been obtained.  As the Veteran's request to reopen his claim for service connection for residuals of a frostbite injury to the bilateral feet has not been reopened, a VA examination is not required.  38 C.F.R. § 3.159(c)(4)(iii).  Although the Veteran alleged that records related to his treatment at the VA clinic in Marlin, Texas were not obtained these records are contained in the claims file.

The Veteran has not completed the appropriate authorization form to allow VA to obtain additional treatment records.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  See 38 C.F.R. § 3.159(c)(1).  

The Veteran has alleged that he was treated for his back injury in Japan during service.  A December 2008 Memorandum made a formal finding regarding the unavailability of  records from Camp Fuji Hospital in Japan.  The AOJ had made a request in October 2008 to the National Personnel Records Center (NPRC) for treatment records from Camp Fuji Hospital for the period from October 1954 to November 1954.  In November 2008, the NPRC responded that there were no records found for the requested period.

The Veteran has generally alleged in a February 2009 statement that the RO shredded his records, particularly records from his treatment at the VA facility in Marlin.  His claim is without any factual basis and is insufficient to overcome a presumption of administrative regularity in the handling of his treatment records. The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  Unless rebutted by clear evidence to the contrary, VA is entitled to the benefit of this presumption.

The claims file contains records documenting his treatment at the Marlin VA outpatient clinic.  The Veteran has not indentified what specific treatment notes were missing and what services were provided during those visits.  No credible evidence has been submitted to rebut the presumption that those who made entries in his treatment records did so regularly.  "Evidence of nonreceipt . . . standing alone, is not the type of clear evidence to the contrary which would be sufficient to rebut the presumption of regularity."  Id. at 309; see also Warfield v. Gober, 10 Vet. App. 483, 486 (1997) (assertions of veteran's widow that she never received application for benefits, and that a copy of the cover letter was missing from the file, did not constitute "clear evidence to the contrary" necessary to rebut the presumption of administrative regularity).  See also Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

A VA examination has not been conducted with regard to his claims for service connection for a lumbar spine disability and bilateral lower extremity peripheral neuropathy.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

There is no evidence of a lumbar spine disability in service nor is there evidence of a continuity of symptomatology.  Clinical evidence of record establishes that the Veteran had been diagnosed with a lumbar spine disability many years after service.  The Veteran's and his wife's claims regarding a continuity of symptomology have found to not be credible.  There is no other evidence of a continuity of symptomatology or of a link between the claimed disability and service.  

The Veteran has contended that a lumbar spine disability was related to an in-service fall.  His assertion of such a relationship, standing alone, is insufficient to trigger the duty to get an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  There is no other evidence of such a relationship.  The evidence, thus, does not show that current lumbar disability that may be related to service.  In addition, the clinical evidence is negative for current peripheral neuropathy of the lower extremities.  VA examinations are therefore not required.

The provisions of 38 C.F.R. § 3.103(c)(2) imposes two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the March 2011 hearing, the undersigned asked the Veteran whether his treating physician had related his claimed foot condition to service and where he received his current treatment.  The undersigned also clarified where the Veteran underwent his lumbar spine surgery.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative has indicated that there is any outstanding pertinent information to be obtained, VA may proceed with the consideration of his claims.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

For injuries that are alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof to determine service connection. VA regulations provide that in the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either current disability or nexus to service, both of which generally require competent medical evidence.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

Certain chronic disabilities such as arthritis are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Petition to Reopen Criteria

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted VA looks to the evidence received since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence is defined as existing evidence not previously submitted to VA and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage, 10 Vet. App. at 495-97.

Petition to Reopen Bilateral Foot Claims

A March 2002 Decision Review Officer (DRO) decision denied the Veteran's claims for service connection for residuals of frostbite to the bilateral feet as the evidence of record did not establish a current condition.  A notice of disagreement was not received within one year of notification of this rating decision, thus rendering it "final" under 38 U.S.C.A. § 7105(c).

Evidence considered in the March 2002 DRO decision includes the Veteran's service treatment records and VA treatment records dated through January 2002.

A February 1953 service entrance examination was negative for any relevant abnormalities and the Veteran denied foot trouble in an accompanying Report of Medical History (RMH).  A March 1956 service discharge examination was negative for any relevant abnormalities and the Veteran indicated that he was in good health physically in a November 1956 RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to a bilateral foot disability or a frostbite injury.

Evidence received since the December 2002 DRO decision includes the Veteran's VA treatment notes dated through March 2011.  The Veteran also offered personal testimony at a March 2011 hearing.

During his March 2011 hearing, the Veteran testified that he had sustained a frostbite injury to his feet while working guard duty in Japan in the winter of 1953.  Temperatures were as low as 10 degrees below zero.  He was treated by his VA physician for frostbite in his feet in May 1997 and has been prescribed aluminum chloride hexahydrate to treat his foot condition.

The March 2002 DRO decision denied the Veteran's claim for service connection for residuals of frostbite to the feet as the evidentiary record did not establish a current condition.  As such, competent evidence establishing that the Veteran suffered from such a condition is required to reopen his claim.

The newly submitted treatment records are negative for findings related to residuals of frostbite to the feet.  None of the newly received evidence pertains to the question of the current disability.  While the Veteran has testified that his treating VA physician treated him for residuals of frostbite in May 1997, the clinical evidence of record was negative for such treatment.  His March 2011 testimony regarding his in-service frostbite injury was duplicative and cumulative of his previous statements.

As none of the evidence pertains to the reasons for the prior denial, the evidence is not new and material and the claim is not reopened.  The claim for service connection is therefore not reopened and the appeal must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Claim

The Veteran claims that he sustained a back injury while stationed in Korea and that he was air evacuated to Japan for treatment.

A February 1953 service entrance examination was negative for any relevant abnormalities and the Veteran denied arthritis in an accompanying RMH.  A March 1956 service discharge examination was negative for any relevant abnormalities and the Veteran indicated that he was in good health physically in a November 1956 RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any lumbar spine disability.

An April 2003 VA treatment note reflects the Veteran's reports of worsening low back pain since last June which had progressed into radiating pain into the buttocks, hips and anterior thighs.  His complaints of numbness were in the distribution of pain left worse than the right.  A computed tomography (CT) scan demonstrated stenosis at L3-4 and an assessment of stenosis at L3-4.

A one year history of low back pain that radiated into the legs and buttocks bilaterally was noted in a May 2003 VA treatment note.  A lumbar laminectomy was recommended and performed in May 2003.

A March 2011 VA lumbar spine X-ray revealed scoliosis with prominent multilevel changes of degenerative disc disease and mild anterolisthesis of L5 upon S1 probably secondary to degenerative disease without acute traumatic abnormality were made.

During a March 2011 hearing, the Veteran testified that he injured his back during service after being blown off a tank during firing exercises.  He was standing back on the turret of a tank when he was thrown backwards 40 feet after a round was fired off.  He was subsequently hospitalized for three or four days but he received no further treatment.  He has "always" had back problems.  The Veteran's wife testified that he complained of back pain within a year of service discharge and they had gotten married in 1957.  Both parties testified that he first sought treatment for his back disability at the VA in 1995 or 1998.

The Veteran has a current disability as he has been diagnosed with a lumbar spine disability, including stenosis at L3-4.  In order for the Veteran's lumbar spine disability to be recognized as service connected, the competent evidence of record must establish a direct link between the condition and an in-service injury of disease or that arthritis manifested within one year of service discharge.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.309; Shedden and Hickson, supra.

No such evidence has been received.  The Veteran's November 1956 service discharge examination was negative for any relevant abnormalities.  The clinical evidence is negative for a lumbar spine disability until 2003, nearly 50 years after service.  Although the Veteran reported injuring his back while firing ammunition from a tank, the Board notes that he was not involved in combat and is therefore not entitled to the relaxed evidentiary standard of proof regarding combat injuries.  See 38 U.S.C.A. § 1154(b).  No competent medical opinion suggesting a nexus between the Veteran's current lumbar spine disability and service has been submitted.

Both the Veteran and his wife have testified at the March 2011 hearing that he experienced a continuity of symptomology related to his lumbar spine disability and that he first sought treatment for this condition in 1995 or 1998.  However, April 2003 and May 2003 VA treatment notes contain the first clinical evidence of treatment relating to a lumbar spine disability.  Further, in the April 2003 treatment note, the Veteran reported that his pain began in June 2002.  The absence of any clinical evidence or complaints for many years after service is a factor that weighs against a finding of continuity of symptomatology. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  There was also no clinical evidence documenting this purported treatment in 1995 or 1998.  Although the Veteran and his wife are competent to describe observable symptomatology, their statements regarding a continuity of symptomology are deemed to not be credible because they are inconsistent with the medical evidence described above and the Veteran's report to the VA physician in April 2003.

The Veteran is not competent to opine that his lumbar spine disability was the result of his alleged in-service injury, as it requires medical and scientific expertise and study to be able to provide such an opinion.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of a medical relationship between the cause of his lumbar spine disability and service, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Cf. Jandreau and Barr, supra; Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  Thus, the Veteran is not competent to opine on this question and his statements asserting a relationship between this disability and his service are not probative as to this question.

There is no evidence that the Veteran was diagnosed with lumbar degenerative disc disease that was manifested to a compensable degree prior to the initial findings of arthritis in 2011, more than 50 years after service.  See 38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).

As the preponderance of the evidence is against a link between the Veteran's lumbar spine disability and a disease or injury in service, the weight of the evidence is against his claim for service connection.  Reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Bilateral Lower Extremity Peripheral Neuropathy Claim

A February 1953 service entrance examination was negative for any relevant abnormalities.  A March 1956 service discharge examination was negative for any relevant abnormalities and the Veteran indicated that he was in good health physically in a November 1956 RMH.  The remaining service treatment records were negative for any complaints, treatments or diagnoses related to any peripheral neuropathy disability.

Complaints of intermittently left leg numbness were noted in a July 1998 VA treatment note.  

A January 2000 VA treatment note reflect the Veteran's complaints left leg numbness.  Left leg pain was reported in an August 2001 VA treatment note.

An April 2003 VA treatment note reflects the Veteran's reports of pain that intermittently radiated into his buttocks, hips and anterior thighs.  This numbness was worse in the left than the right.  Neurological examination found sensation to be grossly intact generally but mildly diminished on the anterior thighs, right more than the left.  Reflexes were mildly diminished at the patella and ankle.

A May 2003 VA treatment note indicates that sensation in the Veteran's bilateral lower extremities were still mildly diminished in the right lower extremity but was intact in the left lower extremity following a lumbar laminectomy.  

The Veteran was fitted for diabetes mellitus footwear in August 2008 and in April 2009.

Complaints of chronic numbness in the right leg since back surgery since 2003 were noted in a March 2011 VA treatment note.

No competent medical evidence has been presented to suggest that Veteran has a current disability related to his generalized complaints of lower extremity pain and numbness.  The Board notes the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, here, there is no medical or lay evidence of current bilateral lower extremity peripheral neuropathy.  "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of a current disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

As the evidence of record is negative for any current bilateral lower extremity peripheral neuropathy, service connection cannot be granted and the claim must be denied.  38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the claim for service connection for residuals of frostbite to the bilateral feet is denied.

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for bilateral lower extremity peripheral neuropathy is denied.


REMAND

As discussed above, proper notice under the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.   Failure to provide this notice is generally prejudicial.   See Kent, 20 Vet. App. at 1.  

The Veteran has not been provided notice that complies with the Kent requirements with regard to his request to reopen his claim for service connection for residuals of frostbite to the bilateral ears.  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the March 2002 denial of his claim for service connection for residuals of frostbite to the bilateral ears and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A copy of this notice letter should be placed into the claims file.

2.  If the claim on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


